Citation Nr: 0521134	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  02-09 970	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1997 to May 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In that rating decision, the RO, in relevant 
part, granted service connection for bilateral hearing loss 
and assigned a zero percent (noncompensable) rating, 
effective May 23, 2001.  The veteran timely perfected an 
appeal of the noncompensable rating to the Board.  

The veteran was scheduled for a March 2003 Travel Board 
hearing; however, the record shows that he did not report to 
that hearing.  Thus, his request for a hearing before a 
member of the traveling section of the Board is considered 
withdrawn.  See 38 C.F.R. § 20.704(d) (2004).   


FINDING OF FACT

Since May 23, 2001, the veteran's bilateral hearing loss has 
been manifested by level I hearing loss in the right ear and 
level I hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.85, Tables VI, VIA, VII, Diagnostic Code 6100, 4.86 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran and his representative of the 
information and medical and lay evidence necessary to 
substantiate his claim.  VA provided the veteran and his 
representative with a copy of the appealed July 2001 rating 
decision, June 2002 statement of the case, August 2003 Board 
remand, and April 2005 supplemental statement of the case.  
These documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  Specifically, the documents 
contained the pertinent provisions of VA's Schedule for 
Rating Disabilities, including the diagnostic codes and 
associated rating criteria.  See 38 C.F.R. Pt. 4 (2004).  By 
way of these documents, the veteran was also specifically 
informed of the information and evidence previously provided 
to VA or obtained by VA on his behalf.  In addition, in a 
February 2004 letter, VA informed the veteran of the 
information and medical and lay evidence necessary to 
substantiate a claim for a higher rating.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain 
on his behalf.  Specifically, in the February 2004 letter, VA 
informed the veteran that VA would obtain relevant records 
from federal agencies, including the military, VA hospitals 
or private facilities where VA has authorized treatment, and 
the Social Security Administration.  VA also informed the 
veteran that VA would assist in obtaining relevant records 
not held by a federal agency, including medical and 
employment records.  VA also informed the veteran that he can 
submit statements from his doctor and other individuals with 
personal knowledge of the severity of his disability.  
Lastly, VA informed the veteran that he must give enough 
information about the records so that VA can request them on 
his behalf.  Thus, the Board finds that the veteran was 
informed of the evidence he was responsible for submitting 
and the evidence VA would obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
also finds that the veteran was informed that he could submit 
any records in his possession relevant to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and non-VA 
medical records, a VA examination report, and statements made 
by and on behalf of the veteran in support of his claim.  The 
Board also notes that the veteran had been scheduled for an 
April 2005 VA audiological examination and informed of the 
consequences of failing to report for that examination, that 
adjudication of his claim would be based on the evidence of 
record.  The record shows that the veteran failed to report 
to that examination.  The veteran's failure to cooperate with 
VA has made it impossible to obtain the evidence.  See 38 
U.S.C.A. §§ 5103A, 5107; Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) ("[t]he duty to assist is not always a one-way 
street").  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  The 
Board notes that the veteran was not provided a VCAA notice 
letter prior to the initial unfavorable rating decision; 
however, the Board finds that any defect in the timing of the 
provision of notice was properly cured when the RO furnished 
the veteran the February 2004 letter, along with the above-
mentioned correspondences, and subsequently readjudicated his 
claim in April 2005.  In addition, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements prior to the 
initial unfavorable rating decision is harmless error.  Under 
the circumstances in this case, the Board finds that the 
veteran has received the notice and assistance contemplated 
by law and adjudication of his claim poses no risk of 
prejudice to the veteran.  See Bernard, supra.  

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2004).  Where 
the Rating Schedule does not provide for a noncompensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. § 4.85 (2003).  The Board observes 
that, in evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992). 

The veteran's bilateral hearing loss has been assigned a 
noncompensable rating under Diagnostic Code 6100, 38 C.F.R. § 
4.85 (2004).  

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

A May 2001 VA audiological examination provided the following 
puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
55
55
LEFT
20
15
20
55
55

Speech recognition using the Maryland CNC Word List was 96 
percent in the right ear and 96 percent in the left ear.  The 
average puretone threshold of the right ear was 38 decibels.  
The average puretone threshold of the left ear was 36 
decibels.  

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the above results yields a numerical category designation 
of I for the right ear (between 0 and 41 percent average 
puretone decibel hearing loss, with between 92 and 100 
percent of speech discrimination), and I for the left ear 
(between 0 and 41 percent average puretone decibel hearing 
loss, with between 92 and 100 percent of speech 
discrimination).  Entering the category designations for both 
ears into TABLE VII produces a disability percentage 
evaluation of zero percent under Diagnostic Code 6100.  
Additionally, the Board observes that 38 C.F.R. § 4.86 (2004) 
for exceptional patterns of hearing impairment is not 
applicable in this case as the veteran does not have puretone 
thresholds of 55 decibels or more at each of the four 
frequencies (1000, 2000, 3000 and 4000 Hertz).  

The Board notes that a letter from Immunization and 
Naturalization Services notes that upon examination the 
veteran had hearing loss of 50 decibels at 2000 hertz and 55 
decibels at 3000 hertz in the right ear, and 40 decibels at 
2000 hertz and 50 decibels at 3000 hertz in the left ear.  
The Board observes that these findings are inadequate for 
rating purposes, as they do not provide findings for all of 
the specified frequencies or provide the percentages of 
speech discrimination.

A March 2002 private audiological examination provided the 
following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
55
50
55
LEFT
15
15
45
60
55

Speech recognition was 96 percent in the right ear and 100 
percent in the left ear.  The average puretone threshold of 
the right ear was 44 decibels.  The average puretone 
threshold of the left ear was 44 decibels.  

Initially, the Board notes that the record is unclear as to 
whether the Maryland CNC Word List was used at the above 
private examination.  As such, the examination may be 
inadequate for rating purposes.  However, the Board will 
consider the results in conjunction with this appeal.

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the March 2002 results yields a numerical category 
designation of I for the right ear (between 42 and 49 percent 
average puretone decibel hearing loss, with between 92 and 
100 percent of speech discrimination), and I for the left ear 
(between 42 and 49 percent average puretone decibel hearing 
loss, with between 92 and 100 percent of speech 
discrimination).  Entering the category designations for both 
ears into TABLE VII produces a disability percentage 
evaluation of zero percent under Diagnostic Code 6100.  
Additionally, the Board observes that 38 C.F.R. § 4.86 for 
exceptional patterns of hearing impairment is not applicable 
in this case as the veteran does not have puretone thresholds 
of 55 decibels or more at each of the four frequencies (1000, 
2000, 3000 and 4000 Hertz).  

In light of the above, the Board concludes that the 
preponderance of evidence is against the finding for an 
initial compensable disability rating for the veteran's 
bilateral hearing loss.

Furthermore, the Board has considered whether the veteran's 
bilateral hearing loss presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Board 
notes a letter from Immigration and Naturalization Services 
denying the veteran employment due to his bilateral hearing 
loss.  The Board also notes the veteran's statement that the 
U.S. Coast Guard had denied him employment due to his 
bilateral hearing loss.  However, the Board notes that a May 
2002 VA treatment note reflects that the veteran was working 
at a county detention area boot camp.  In addition, a June 
2004 VA treatment note reflects that the veteran had been 
working full time for the past three years.  Lastly, an 
August 2004 VA treatment note reflects that the veteran had 
been working for Immigration as a border patrol until he was 
arrested for driving under the influence and placed on 
probation.  

In light of the above, the Board observes that the veteran's 
disability has not been shown objectively to interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  The Board 
notes that the veteran may not be working currently; however, 
the Board observes that his unemployment status is not due to 
his service-connected bilateral hearing loss.  Therefore, the 
Board finds that the criteria for submission for 
consideration of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. 
§ 3.321(b)(1) does not provide an additional basis for a 
disability rating in excess of zero percent for the veteran's 
bilateral hearing loss.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's disability was more than zero 
percent disabling.  Thus, "staged ratings" are inapplicable 
to this case.


ORDER

An initial compensable disability rating for bilateral 
hearing loss is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


